Case: 19-30420      Document: 00515350976         Page: 1    Date Filed: 03/19/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-30420                         March 19, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JASON CARTER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:14-CR-159-1


Before JONES, CLEMENT, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Jason Carter pleaded guilty to possessing with the intent to distribute
methamphetamine and possessing a firearm after a felony conviction; he was
sentenced to concurrent terms of one year and one day of imprisonment and
concurrent terms of three years of supervised release.                The district court
revoked Carter’s terms of supervised release and sentenced him to 10 months




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30420    Document: 00515350976     Page: 2   Date Filed: 03/19/2020


                                 No. 19-30420

of imprisonment on each count, to be served consecutively, for a total of 20
months of imprisonment.
      On appeal, Carter argues that (1) the district court considered an
impermissible factor, the need to promote respect for the law, when
determining the revocation sentence; and (2) the district court improperly
stacked the 4- to 10-month guidelines policy range based on multiple violations
of the same grade. Because Carter did not raise these issues in the district
court, we review for plain error. See United States v. Whitelaw, 580 F.3d 256,
259-60 (5th Cir. 2009); see Puckett v. United States, 556 U.S. 129, 135 (2009).
      A review of the record indicates that the district court did not improperly
consider the 18 U.S.C. § 3553(a)(2)(A) factors when imposing Carter’s
revocation sentence, much less treat them as a dominant reason for the
sentence. See United States v. Rivera, 784 F.3d 1012, 1016-17 (5th Cir. 2015).
Moreover, the district court considered permissible factors, including Carter’s
history and characteristics, the need for deterrence, and Carter’s breach of the
court’s trust. See 18 U.S.C. § 3583(e); § 3553(a)(1), (a)(2)(B); U.S.S.G. Ch.7,
Pt.A, intro. comment.; see also United States v. Sanchez, 900 F.3d 678, 684-85
(5th Cir. 2018).
      Carter also has not shown error with respect to his “stacking” argument.
At base, this argument is an attack on the district court’s imposition of
consecutive within-range terms of imprisonment. We have specifically held
that a district court is within its authority to impose consecutive terms of
imprisonment following the revocation of concurrent terms of supervised
release.   United States v. Gonzalez, 250 F.3d 923, 928-29 (5th Cir. 2001)
(addressing § 3583(e) and 18 U.S.C. § 3584(a)); see also id. at 929 n.8
(addressing the policy statements in U.S.S.G. Ch.7).
      AFFIRMED.



                                       2